Order punishing appellants for contempt reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied. The learned Special Term justice found that the defendant Local- Union No. 3 had adopted the working rule in question and also that it had a right to enforce it were it not for the provision of the judgment. The international body, according to the record before us, does not enact working rules but leaves the making of such rules to the various local unions under its jurisdiction, inclusive of the defendant union, provided that such working rules be approved by the president and vice-president of the international body, and the record further shows that such approval was obtained. We are of opinion that the interpretation placed upon the judgment alleged to have been violated was erroneous, and that its plain purport was to restrain the defendants so long as plaintiff should comply with the lawful working rules of the local union adopted in conformity with the constitution of the international body, which procedure was followed, as already stated. We, therefore, conclude that the defendants should not have been punished for violating the restraining provisions of the judgment. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.